Citation Nr: 1420853	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-41 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  He also had subsequent service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota that granted service connection for tinnitus and denied service connection for bilateral hearing loss.

The Veteran's hearing loss claim was remanded in December 2012 to obtain the Veteran's personnel records and to seek a clarifying medical opinion.  The Board finds that the remand directives have been completed, and therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was field artillery basic; noise exposure in service is conceded.

2.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is the result of acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303(a), (d), 3.385 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Entitlement to Service Connection

The Veteran contends that he was exposed to noise from 8 inch Hollister guns, artillery and small firearms during active duty service.   His military occupational specialty was field artillery basic.  See DD-214.  In January 2010, the RO granted service connection for tinnitus based on a December 2009 VA medical examiner's opinion that it was least as likely as not that the Veteran's tinnitus began when an 8 inch Hollister gun unexpectedly discharged close to where he stood. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels (dB), and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also https://www.hearinglink.org/hearingtests (depicting normal hearing as when the softest sounds heard are between -10 dB and 20 dB and stating that mild hearing loss is between 21 dB and 40 dB.)  

In this case, VA has conceded noise exposure in service which constitutes an in-service injury for the purpose of establishing service connection.  See January 2010 Rating Decision.  Thus, the remaining question is whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was caused by the conceded noise exposure as opposed to being more likely the result of some other cause or factor.

The Veteran's enlistment examination in February 1967 revealed normal hearing, although mild high frequency hearing loss was noted in the left ear at 4000 Hertz.  In February 1969, the Veteran underwent a second pre-induction examination that provided similar puretone thresholds, to include 15 dB at 2000 Hertz and 15 dB at 4000 Hertz in the right ear and 25 dB at 4000 Hertz in the left ear with all other frequencies recorded at 0 dB.  On his August 1970 audiogram prior to discharge from service, puretone thresholds were recorded as 0 dB at all frequencies.  The validity of that audiogram is questionable, and the Board finds it cannot be confidently relied on to gauge the status of the Veteran's hearing at separation from service.

In October 1974, 4 years after separation from service, an audiogram was performed for the purposes of retention in the Army Reserve.  The Veteran's puretone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
35
30
15
Left Ear
10
5
30
35
35

This audiogram indicates a worsening of the Veteran's hearing and at least mild hearing loss in both ears.
At a December 2009 VA examination, the examiner diagnosed sensorineural hearing loss bilaterally of a severity that met the standard for a current disability for VA purposes.  38 C.F.R. § 3.385.  As to post-service noise exposure, the Veteran indicated that he worked as a mechanic and, while it was recommended he wear ear plugs, it was not required, and he only wore hearing protection "most" of the time.  The Veteran also reported that he occasionally went hunting.  The examiner determined that because the Veteran had normal hearing upon enlistment and discharge from service, it was "less than likely" that the Veteran's hearing loss was the result of his military service.  The examiner did not discuss the evidence of mild hearing loss in 1974 or the questionable validity of the 1970 audiogram results.

In December 2012, the Board remanded the claim for an addendum opinion regarding the etiology of the Veteran's hearing loss.  The examiner reviewed the claims file again and considered the mild hearing loss in both ears in 1974 and recordings of 0 dB at all frequencies on the 1970 audiogram.  He provided the following opinion: "Given a 4 year time frame of occupational and recreational noise exposure between his 1970 separation examination and 1974 period exam, it would be mere speculation to say that the veteran's hearing loss is the result of noise exposure from Artillery, 8" Hollister gun, 155's and 105's during military service."

The Board notes that the law requires only that an injury incurred in service be as likely the cause of the current disability as any other possible cause.  Here, there is speculation as to whether it was military noise exposure or occasional occupational and recreational noise exposure which caused the Veteran's hearing loss.  The Board finds that the evidence of the onset of mild hearing loss close to the period of active duty during which exposure to acoustic trauma has been conceded is persuasive evidence that the Veteran's hearing loss is at least as likely the result of that noise exposure as it is the result of any other cause.  This is especially true given that the 1970 audiogram may not have adequately indicated the state of the Veteran's hearing upon discharge from service.  Based on the evidence of record, the Board cannot definitively conclude that the preponderance of the evidence is against the Veteran's claim.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor and grant service connection for bilateral hearing loss.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


